UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4168



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER D. BURRESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-03-24)


Submitted:   March 27, 2006                 Decided:   April 18, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Roger Burress pled guilty, pursuant to a plea agreement,

to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2000). The district court sentenced Burress to

210 months’ imprisonment. This sentence was within the statutorily

prescribed range, see 18 U.S.C. § 924(e)(1) (2000) (prescribing

range of fifteen years’ to life imprisonment), and represented the

bottom   of    the   range   provided    for   by    the   advisory    sentencing

guidelines. Burress appeals, asserting in his counseled brief that

the sentence was unreasonable. Further, Burress has filed a pro se

motion for leave to file a supplemental brief and to remove his

counsel from representation.

              After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                      United

States   v.    Hughes,   401   F.3d     540,   546    (4th   Cir.     2005).   In

determining a sentence post-Booker, however, sentencing courts are

still required to calculate and consider the guideline range

prescribed thereby as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).                  Id.     We will affirm a

post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.           Id. at 546-47.        Further, we have

stated that “while we believe that the appropriate circumstances

for imposing a sentence outside the guideline range will depend on


                                      - 2 -
the facts of individual cases, we have no reason to doubt that most

sentences will continue to fall within the applicable guideline

range.”       United States v. White, 405 F.3d 208, 219 (4th Cir.),

cert. denied, 126 S. Ct. 668 (2005); see also United States v.

Green, 436 F.3d 449, 455-56 (4th Cir. 2006).

              Here,     the    record     indicates      that    the     district   court

properly calculated the guideline range, applied the guidelines as

advisory, and considered the § 3553(a) factors.                         Furthermore, we

conclude the sentence was reasonable.                   See Green, 436 F.3d at 455-

56 (stating that a sentence imposed within the properly-calculated

sentencing guidelines range is presumptively reasonable).

              We grant Burress’ motion for leave to file a pro se

supplemental brief.            Upon review, we reject his claim that the

Government breached the plea agreement because the record belies

this assertion.         Moreover, his challenge to his sentence under the

armed      career      criminal    provision       of   the     guidelines,     and   his

constitutional challenge to 18 U.S.C. § 924(e), are without legal

foundation.         See, e.g., United States v. Thompson, 421 F.3d 278

(4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006); United

States v. Cheek, 415 F.3d 349, 351-54 (4th Cir.), cert. denied, 126

S.   Ct.    640     (2005).       We   decline     to    consider      his   ineffective

assistance        of   counsel    claim.      Such      claims    are     generally   not

cognizable on direct appeal.              See United States v. King, 119 F.3d

290,    295    (4th     Cir.     1997).      Rather,      to     allow    for   adequate


                                           - 3 -
development of the record, a defendant must bring his claim in a

motion under 28 U.S.C. § 2255 (2000).      See id.; United States v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).    An exception exists when

the record conclusively establishes ineffective assistance. United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).     We find

no basis here for an exception to the general rule.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                              - 4 -